



February 19, 2009


Sam Jeffries, President & CEO
OSM / Garden Guys
114 Broadway
Raynham, MA 02767


Re:  Garden Guys on 96.9 WTKK


This letter sets forth the terms and conditions pursuant to which Greater Boston
Radio, Inc., licensee of radio station WTKK-FM (the “Station”), will sell, and
you will purchase, broadcast time on the Station.  When signed by you, this
letter shall constitute a binding agreement, fully enforceable against the
parties in accordance with its terms.


1.           Term and Termination.  The broadcast term of this Agreement is two
years, anticipated to begin April 26, 2009 and end April 25, 2011.  If either
party breaches a material term of this agreement, the non-breaching party may
terminate this agreement at any time thereafter, so long as it provides written
notice of the breach to the breaching party and the breaching party fails to
cure the breach within 10 days after receiving such notice.


2.           Broadcast of Program.  During the term of this agreement, the
Station will broadcast a live weekly program entitled Garden Guys, discussing
gardening, organic products, and related topics (the “Program”).  The Program
will be broadcast live on WTKK every Sunday during the term, beginning at 6:00
a.m. and ending at 9:00 a.m.  You may pre-record a limited number of Programs
for vacation periods and other unanticipated absences.  You understand and agree
that the broadcast of the Program must comply with all applicable laws and
regulations, including (without limitation) FCC restrictions on the broadcast of
indecent material.  In addition, you agree that you will not engage in any
conduct that could reflect negatively on the Station, whether on- or
off-air.  All appropriate disclaimers as mutually determined by the parties
shall be made before and after each broadcast of the Program.  The Station
reserves the right to preempt all or part of the Program if required (a) by any
special event programming that runs into the Program’s time slot, or (b) in the
public interest, as determined in the Station’s sole judgment.  If the Program
is preempted in its entirety on any day, the Station will use commercially
reasonable efforts to reschedule the broadcast of the preempted Program.  If the
Program cannot be rescheduled, no fee will be due for that week.  If the Program
is broadcast in part, the Program fee for that broadcast will be prorated based
on the portion of the allotted time the Program was actually on-air.


3.           Advertising and Promotion.  (a)  The Station will air promotional
announcements for the Program in standard weekday rotation to promote upcoming
broadcasts of the Program.


(b)           You will have the right to air (i) nine (9) :60-second commercials
per hour during the Program (6a-9a Sunday); (ii) ten (10) :60-second commercials
on Station Monday-Friday 6am-10pm; and (iii) fifty (50) :60-second streaming
commercials each week on WTKK.com to run M-Su 6a-7p.  You will retain all
revenues from the sale of this advertising time.  All commercials you sell must
comply with Station’s generally applicable commercial advertising policies, as
in effect from time to time, and any other applicable laws and regulations.  All
commercials must be scheduled to air during the term.


 
 

--------------------------------------------------------------------------------

 
 
4.           Payment.  (a)  In consideration of the time and services to be
provided by the Station hereunder, you will pay the Station a monthly fee of
$5,500.00 (increasing to $5,900.00 per month during the second year of the
term), payable each month in advance.  (If you qualify under Station’s credit
requirements, payments will be due 30 days net.)  If we require cash in advance,
no program will be broadcast until the applicable monthly payment has been
received.  The parties agree that they are independent contracting parties, and
each party will be solely responsible for all federal, state and local taxes,
income or otherwise, due as a result of any payment received by it
hereunder.  You acknowledge and agree that you are responsible for compensating
any individuals who appear on or assist with the broadcast of the Program.


(b)  You agree to participate in Station promotional events and similar
appearances as reasonably requested by Station.  We will pay you a $500 fee for
each two-hour appearance.


5.           Technical Matters.  No credits or adjustments will be made for
technical difficulties during the Program.  If time is lost due to technical
difficulties, Station will provide make-goods for any missed commercials within
ten (10) business days.  If technical difficulties prevent the broadcast of more
than fifteen minutes of the Program, you may elect not to air that week’s
Program and the monthly fee will be prorated accordingly.


6.           Early Termination.  Either party may terminate this Agreement
before its scheduled expiration date by providing the other party with at least
60 days’ prior written notice.  If you terminate the Agreement under this
section 6, you agree that you will not, for a period of 60 days following the
termination date, permit the broadcast of the Program (or any substantially
similar program created or produced by you) on any radio station licensed to any
community in the Boston Arbitron market.


7.           Additional Terms.  This letter sets forth the entire agreement of
the parties with respect to the subject matter hereof and supersedes any prior
agreements, whether written or oral.  This agreement may not be changed, nor any
term hereof waived, except in a writing signed by both parties.  This agreement
shall be construed and enforced in accordance with the laws of the Commonwealth
of Massachusetts without regard to the conflicts of laws provisions of such
Commonwealth, and the federal and state courts of such Commonwealth shall have
exclusive jurisdiction over any dispute arising out of or in connection with
this agreement.  Any notice required or permitted to be given hereunder shall be
delivered to the parties by hand or by certified mail (return receipt
requested), to the addresses listed on the first page of this
agreement.  Notices shall be deemed given when sent.  This letter may be signed
in counterparts, each of which together will constitute a complete agreement.


 
 

--------------------------------------------------------------------------------

 
 
Please indicate your agreement with and acceptance of the foregoing by signing
this letter and the enclosed duplicate and returning one of them to me.



 
Very truly yours,




     
/s/                                                                
 
Thomas C. Baker
 
Vice President/Market Manager

 
 
Accepted and Agreed by:




/s/                                                                
2-19-09                                                          
Sam Jeffries
Date

Organic Sales and Marketing, Inc.
President & CEO
 
 
 

--------------------------------------------------------------------------------

 